Citation Nr: 1609095	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for intervertebral disc syndrome with lumbar spondylosis and degenerative disease at L4-5, status post laminectomy with a scar.

2.  Entitlement to an initial evaluation in excess of 20 percent for sensory deficit and motor weakness of the left lower extremity.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995 and December 2003 to March 2005.  The Veteran also served with the National Guard and Reserves from February 1996 to December 2003 and March 2005 to October 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As an initial matter, the evidence of record contains a memorandum dated July 2010, which was received by VA in February 2012.  This memorandum, which was authored by a Medical Evaluation Board Outreach Counsel, expressed disagreement with and requested reconsideration of a June 2010 rating decision.  Specifically, the author disagreed with the RO's decision to deny reopening of the Veteran's claim for service connection for a bilateral shoulder disorder and to deny service connection for sleep apnea, a pelvic condition, genital warts, and major depressive disorder, which was now diagnosed as posttraumatic stress disorder (PTSD).  The author asserted that since the June 2010 rating decision, the U.S. Army Medical Evaluation Board acknowledged the claimed disabilities were all incurred during the Veteran's military service.  The RO granted service connection for PTSD in an August 2012 rating decision, but has not yet taken action on any of the other claims referenced in the July 2010 memorandum.  As such, the issues of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral shoulder disorder, service connection for sleep apnea, service connection for a pelvic condition, and service connection for general warts are not before the Board and are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

In a June 2009 rating decision, the RO granted a temporary total evaluation for surgery on the Veteran's back beginning April 15, 2009, and prior to July 1, 2009, and thereafter reassigned a 20 percent rating, which had been in effect prior to his surgery, beginning July 1, 2009.  In July 2009, the Veteran filed a notice of disagreement with the assigned 20 percent rating.

The Veteran testified before the Board in December 2015, and at that time he indicated his service-connected back disability had increased in severity since his last VA examination, which took place in February 2010.  As such, a remand is required to afford him a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

In a January 2009 rating decision, the Board granted a separate evaluation for sensory deficit and motor weakness of the left lower extremity, as secondary to the Veteran's service-connected back disability, and assigned a 20 percent disability rating for incomplete paralysis of the extremity below the knee, noting that the most likely nerve involvement was the sciatic nerve.  In a July 2009 statement, the Veteran requested an increased rating for "paralysis of the sciatic nerve."  The RO erred in failing to consider this as a timely notice of disagreement with the 20 percent disability rating assigned in the January 2009 rating decision and should have "reasonably construed" it as such.  See 38 C.F.R. § 20.201(b) (2015).  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO must first ensure that the Veteran is afforded the above-requested VA examination in connection with his claim prior to the RO readjudicating this claim in a statement of the case.

Finally, at his December 2015 Board hearing, the Veteran testified that he ceased working approximately two years prior due to his service-connected back disorder, thereby effectively raising the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  As the issue of TDIU is inextricably intertwined with increased rating claims on appeal, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU, to include on an extraschedular basis.  The RO must also request that the Veteran complete VA Form 21-8940, the application for increased compensation based on unemployability. 

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request all outstanding VA treatment records dated July 2014 to the present.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must also be afforded the appropriate VA spine and neurological examinations to determine the current severity of his service-connected low back disorder and any associated neurological manifestations.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include electromyography studies, must be accomplished.

The examiner must conduct full range of motion studies on the Veteran's low back.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

The examiner must comment on the presence or absence of favorable or unfavorable ankylosis of the entire thoracolumbar spine and the presence or absence of intervertebral disc syndrome of the thoracolumbar spine.  If intervertebral disc syndrome is present, the examiner must document the number of weeks in the past year the Veteran experienced incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Additionally, the examiner must record the presence or absence of muscle spams, localized tenderness, or guarding, and must note whether any of these symptoms are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must state whether the Veteran has any neurological manifestations, other than sensory deficit and motor weakness of the left lower extremity, which are due to his service-connected low back disorder.  The examiner must state upon what specific evidence these determinations are based.

For all identified neurological manifestations of the Veteran's low back disorder, to include sensory deficit and motor weakness of the left lower extremity, the examiner must indicate whether the neurological symptoms result in complete or incomplete paralysis of any nerve and must identify the specific nerve(s) involved.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO must issue a statement of the case and notify the Veteran of his appellate rights with regard to his claim for an increased rating for sensory deficit and motor weakness of the left lower extremity.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, it must be returned to the Board for appellate review.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim for an increased rating for a low back disorder.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

